Citation Nr: 0502576	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  98-16 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 1998, the RO denied an evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD).  The 
veteran subsequently perfected an appeal of this issue.  In 
January 1999, the RO denied service connection for TDIU and 
in May 2000, a statement of the case (SOC) was furnished 
regarding this issue.  

In October 2000, the Board denied an evaluation greater than 
50 percent for PTSD.  The Board also determined that a 
substantive appeal had not been filed on the issue of 
entitlement to TDIU and therefore, the issue was not before 
the Board.  

In March 2001, Appellee filed a Motion for Remand and To Stay 
Proceedings, which was subsequently opposed by the Appellant.  
Briefs were then filed by the Appellant in July 2001 and by 
the Appellee in August 2001.  By Order dated in January 2003, 
the United States Court of Appeals for Veterans Claims (CAVC) 
vacated the Board's decision and remanded the matter to the 
Board for readjudication.  

The veteran subsequently appealed this Order to the United 
States Court of Appeals, Federal Circuit (Federal Circuit).  
In April 2004, the Federal Circuit held that the remand order 
was appealable and that the decision by the Board rendered 
prior to the enactment of the VCAA was final and 
consequently, compliance with additional notice and 
assistance provisions of the Act was not required.  
Accordingly, the CAVC's Order was reversed and the case was 
remanded for further proceedings.  

In September 2004, the parties filed a Joint Motion for 
Remand.  The veteran had previously briefed the CAVC on the 
issue of whether the Board had incorrectly interpreted 
38 C.F.R. § 4.130.  The parties agreed that the veteran was 
withdrawing that argument and that the only issue remaining 
before the CAVC was whether the veteran properly completed 
his appeal to the Board on the issue of whether he was 
entitled to TDIU.  The parties indicated that this issue was 
fully disposed of by the motion.  The Joint Motion discussed 
a statement filed by the veteran on June 6, 2000 and pursuant 
to Gomez v. Principi, 17 Vet. App. 369 (2003), the parties 
agreed that it should be construed as a substantive appeal.
 
By Order dated September 21, 2004, the CAVC granted the Joint 
Motion and vacated that part of the Board's October 2000 
decision that determined the veteran had not completed his 
appeal to the Board on the issue of entitlement to TDIU.  The 
matter was remanded for compliance with the instructions in 
the Joint Motion and specifically for a determination as to 
whether the RO erred by failing to find that the appellant 
was entitled to TDIU.  

Based on the foregoing, the Board concludes that the issue of 
entitlement to TDIU was properly perfected for appeal and is 
for consideration at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a formal claim for TDIU in November 1998.  
In May 2002, the RO granted TDIU effective December 5, 2000 
and therefore, the veteran's claim for TDIU is moot from that 
point.  Thus, the issue is whether the veteran is entitled to 
TDIU for the period prior to December 5, 2000.

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran (1) of the 
evidence necessary to substantiate his claim; (2) of the 
information and evidence that he is responsible for 
providing; (3) of the evidence that VA will attempt to 
obtain; and (4) request that the veteran provide any evidence 
in his possession that pertains to his claim.  See 
38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  On review of the record, it does not appear that the 
veteran has been specifically notified of the evidence 
necessary to substantiate his claim for TDIU, or of his and 
VA's obligations with respect to obtaining evidence regarding 
this issue.  Thus, a remand for notification pursuant to the 
VCAA is required.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).  

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2004).  

The veteran is currently service-connected for PTSD (50 
percent) and diabetes mellitus with peripheral neuropathy (20 
percent from August 28, 1996; and 40 percent from December 5, 
2000).  From August 28, 1996 the veteran had a combined 60 
percent evaluation and from December 5, 2000 he had a 
combined 70 percent evaluation.  Accordingly, the schedular 
requirements for TDIU were not met prior to December 5, 2000.  

Notwithstanding, an October 1998 VA medical statement 
indicates that at the time of discharge from the psychiatric 
unit in July 1998, the veteran was considered unemployable 
due to the severity and chronicity of his PTSD.  A February 
1999 VA mental health outpatient note indicates that heavy 
medication for PTSD would make it difficult for the veteran 
to work.  At that time he was unemployable.  Thus, the RO 
should refer this case for extraschedular consideration 
pursuant to 38 C.F.R. § 4.16(b) (2004).  

Accordingly, this case is REMANDED as follows:

1.  The RO must notify the veteran of the 
evidence necessary to substantiate his 
claim for TDIU; of the information and 
evidence he is responsible for providing; 
and of the evidence that VA will obtain.  
The veteran should also be requested to 
provide any evidence that pertains to his 
claim.  

2.  Thereafter, the RO should submit the 
veteran's case to the Director, 
Compensation and Pension Service, for 
extraschedular consideration.  The rating 
board will include a full statement as to 
the veteran's service-connected 
disabilities, employment history, 
educational and vocational attainment and 
all other factors having a bearing on the 
issue.  See 38 C.F.R. § 4.16(b) (2004).

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to TDIU for the period prior 
to December 5, 2000.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




